DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments/arguments filed on 12/2/22. Claims 1 – 20 are pending in the current application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ware et al. (U.S. 2016/0067611) in view of Ntoulas et al. (U.S. 2016/0067612). 
Regarding claims 1, 8, and 14, Ware discloses a method implemented at a game server, (“computer-implemented, such as online social games hosted on a game server”, par. 0003), the method comprising receiving, at the game server, data associated with gameplay of one or more user accounts, the one or more user accounts being used for playing a designated game, (“automatically estimating a player's skill level within a game based on one or more proficiency attributes of inputs received from the player to manipulate on-screen objects during gameplay”, par. 0012), computing, for the one or more user accounts, a player model representing previous in-game behavior of the one or more user accounts, (“determine on-screen behavior of virtual in-game objects responsive to user input”, par. 0060), identifying, based on the player model, configuration values for the designated game, (“the adjustment module 330 modifies respective values of one or more gameplay parameters that determine on-screen behavior of virtual in-game objects responsive to user input”, par. 0060), wherein the configuration values represent data to specify operation of the designated game, (“the adjustment module 330 modifies respective values of one or more gameplay parameters that determine on-screen behavior of virtual in-game objects responsive to user input”, par. 0060), wherein the configuration values represent game mechanics configuration, (“the adjust module 330 automatically assigns to the level definition file parameter, based at least in part on satisfaction of the one or more predefined criteria, a modified value which is to apply during subsequent gameplay by the player”, par. 0060), causing transmission of the configuration values to a client device, (“Client system 630 can also receive and transmit data 627 to and from social networking system”, par. 0062), the configuration values causing the client device to adjust a game engine at the client device based on previous in-game behavior of the one or more user accounts, (“The gameplay difficulty quotient or gameplay difficulty level is sent to the client computing device so that the game can be adjusted with respect to the player's PSL”, par. 0017). 
Ware, however, is silent on the issue of adjusting game mechanics implemented by a game engine. In a related art, Ntoulas discloses a method implemented at a game server, (“client system 130 can download client components of an online game, which are executed locally, while a remote game server, such as game networking system”, par. 0038), wherein Ntoulas further discloses adjusting game mechanics implemented by a game engine based on previous in-game behavior of a user, (“At operation 430, the tuning module 350 in an automated operation that is based at least in part on the playing style information for the player, modifying one or more of the game parameters, thereby to modify a difficulty of the game level for the player based on the one or more playing style attributes”, par. 0072). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the adjusting of game mechanics of Ntoulas into the art disclosed by Ware in order to provide the benefit of adjusting the current game to make it “just hard enough” for the any specific player and thereby keeping the player engaged with the game, as disclosed by Ntoulas, (par. 0015). 
Regarding claims 2, 9, and 15, Ware discloses wherein the configuration values further comprise a game parameter configuration represent one or more of: a player configuration, an event configuration, a level configuration, and a scoring configuration, (“the adjustment module 330 modifies respective values of one or more gameplay parameters that determine on-screen behavior of virtual in-game objects responsive to user input, thereby to modify a gameplay difficulty level”, par. 0060). 
Regarding claims 3, 10, 11, and 16, Ware discloses wherein the configuration values are transmitted to the client device in a standalone data payload over the air, the standalone data payload being transmitted directly from the game server to the client device, without passing through an application store server, (fig. 7). 
Regarding claims 4, 12, and 17, Ware discloses wherein the client device stores the game engine, wherein the game engine is configurable using the configuration values, wherein the configuration values do not modify software of the game engine and are stored externally to the software of the game engine, (“The gameplay difficulty quotient or gameplay difficulty level is sent to the client computing device so that the game can be adjusted with respect to the player's PSL”, par. 0017).
	Regarding claims 5 and 18, Ware discloses wherein the player model comprises multiple dimensions, wherein identifying, based on the player model, the configuration values for the designated game comprises: 106Docket No. 3291.396US1 clustering the player model into a group of player models using statistical methods, the group of player models corresponding to the configuration values, (“The gameplay information for the player includes dynamic behavior of the controlled in-game object being based on a level definition file parameter that has a particular value for at least part of gameplay to which the gameplay information relates”, par. 0057). 
	Regarding claims 6 and 19, Ware discloses wherein the previous in-game behavior of the one or more user accounts comprises playing the designated game, (“A player may have a game account on game networking system 120b, wherein the game account can contain a variety of information associated with the player (e.g., the player's personal information, financial information, purchase history, player character state, game state)”, par. 0029). 
	Regarding claims 7, 13, and 20, Ware discloses wherein the game engine is for playing, at the client device, a plurality of games including the designated game, (“a game engine manages the game state of the game. Game state comprises all game play parameters, including player character state, non-player character (NPC) state, in-game object state, game world state (e.g., internal game clocks, game environment), and other game play parameters”, par. 0028). 
	Response to Arguments
Applicant's arguments filed on 12/2/22 have been fully considered but they are not persuasive. Regarding claims 1 – 20, Applicants argue that “the Office Action's rationale for obviousness of claim 1 is flawed”. More specifically, it is argued that “modification of a game mechanic modifies the rules by which the game is played. In contrast, alteration of game parameter values as in Ntoulas does not change the gameplay rules, instead merely changing parameter values to which consistent gameplay rules are applied. Changing the speed or size of an object in the game, for example, clearly does not change the rules by which the game is played, thus not modifying the game mechanic”. The Examiner respectfully disagrees. In paragraph 0058, Ntoulas discloses, “As the player plays a first level with the current weighted parameter that influences level difficulty, then the system utilizes the current first level game play in order to update and change the assigned weight in order to change and fine tune the difficulty of the level to make the game “just hard enough” for the player. A game would be considered “just hard enough” for the player when the player successfully completes the level in a certain amount of time or within a certain number of tries, successfully completing each obstacle and hazard within a threshold setting, along with further examples described herein”, wherein the Examiner views the example of the modified parameter modifying the game difficulty, more specifically, completing a level in a certain amount of time or within a certain number tries, as being equivalent to changing the rules of the game. 
The Applicants also argue by using a game of Chess example to further support their argument. In response to this, the Examiner notices that Ntoulas teaches a similar example. In paragraph 0072, Ntoulas discloses, with respect to modifying the parameters, “in an automated operation that is based at least in part on the playing style information for the player, modifying one or more of the game parameters, thereby to modify a difficulty of the game level for the player based on the one or more playing style attributes.” “In combat-type games, the playing style attributes can include whether the player struggles with a skill such as a range weapon, combating against air forces, ground forces, the player has a defensive or offensive type style, and the like”. The Examiner interprets this as the game system learning a player’s tendencies in a combat game, and making adjustments or develop strategies to make the combat game more difficult for the player, with respect to player’s defensive and offensive type style, and because the system is adjusting a player’s style, it’s not just merely changing a value such as changing the speed or size of an object in a game. Therefore, the Examiner maintains that the cited art references render the present invention obvious as claimed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715